Exhibit 10.1

CONSULTING AGREEMENT

This CONSULTING AGREEMENT is made this day of April 20, 2012 (the “Effective
Date”) by and between Alnylam Pharmaceuticals, Inc., a Delaware corporation
(hereinafter known as “COMPANY”), its successors and assigns, with its principal
place of business at 300 Third Street, Cambridge, MA 02142 and Dennis A.
Ausiello, M.D. (hereinafter known as “CONSULTANT”), having an address at
Massachusetts General Hospital, 55 Fruit Street - GRB 740, Boston, MA 02114.

COMPANY acknowledges that CONSULTANT is a Staff member of Massachusetts General
Hospital (“HOSPITAL”) and a member of the Faculty of Medicine of Harvard
University, and is subject to the policies of those institutions as well as
those of Partners HealthCare System, Inc. (“Partners”). COMPANY further
acknowledges that CONSULTANT is responsible for a variety of research,
education, patient care, other academically related activities and
administrative duties. This CONSULTING AGREEMENT defines the services to be
performed by CONSULTANT for COMPANY and the terms that govern those services.

The parties agree as follows:

1. This CONSULTING AGREEMENT will be for an initial term of one (1) year
beginning on the Effective Date, and will automatically renew for successive
one-year terms unless terminated by either party pursuant to paragraph 11 (the
“TERM”). During the TERM, CONSULTANT shall serve as a consultant to COMPANY and
provide the SERVICES (as defined on Schedule A), in a manner consistent with his
commitments to HOSPITAL and Partners.

2. CONSULTANT agrees to make himself available to COMPANY for up to one (1) day
per quarter during TERM for the purpose of providing SERVICES. SERVICES shall
not involve substantial use of HOSPITAL resources or any direct or indirect
financial support from HOSPITAL, including funding from any outside source
awarded to or administered by HOSPITAL.

3. In consideration for the SERVICES to be performed hereunder, set forth in
Schedule A, COMPANY agrees to reimburse CONSULTANT for all reasonable travel and
other expenses, including meals and lodging as may be required, incurred upon
its behalf and when authorized by COMPANY. Such expenses shall be confirmed by
appropriate receipts and shall be submitted in accordance with COMPANY standard
expense account procedure.

4. Subject to the provisions of Paragraphs 5, 6 and 7:

(A) Any reports, specifications or other materials prepared by CONSULTANT
specifically during and in the performance of SERVICES shall be the property of
COMPANY exclusively and shall, to the extent requested in writing by COMPANY, be
maintained in confidence by CONSULTANT;

(B) CONSULTANT agrees to assign to COMPANY all of CONSULTANT’s rights, title and
interest in any invention that is made by CONSULTANT solely or jointly with
others during and in the sole performance of the SERVICES (“INVENTION”).
CONSULTANT shall reasonably cooperate with COMPANY, at COMPANY’s expense, to
take such steps as customarily needed to enable COMPANY to protect any
INVENTION.

5. Nothing in this Consulting Agreement shall:

(A) give the COMPANY any right in or to, any inventions or related ideas and
discoveries that (i) received direct or indirect financial support from any
Partners institution, or (ii) made use of any space facilities, materials or
other resources of HOSPITAL, or (iii) were otherwise made subject to any grant,
contract or other arrangement between an Institution and a third party;

(B) be construed to restrict or interfere with the CONSULTANT’s obligations
under the Hospital’s Intellectual Property Policy; or



--------------------------------------------------------------------------------

(C) be construed to restrict or limit CONSULTANT’S ability to publish the
results of research, education, patient care or other activities performed at or
through HOSPITAL, or restrict or limit the ability of CONSULTANT to conduct
research, (including that sponsored by any third party), education, patient
care, administrative activities, and academically related activities that
CONSULTANT is performing or may perform in the course of, or incidental to,
CONSULTANT’s position at HOSPITAL.

6. Any information, reports, documents, data, memoranda or other materials
disclosed to CONSULTANT relating to the activities of COMPANY that is identified
in writing at the time of delivery to CONSULTANT by COMPANY as having a trade
secret or confidential status is solely the property of COMPANY and is to be
returned to COMPANY at the termination of this CONSULTING AGREEMENT, provided
that CONSULTANT may retain one (1) copy thereof for the sole purpose of
complying with CONSULTANT’s legal obligations under this CONSULTING AGREEMENT.
CONSULTANT shall not during the TERM or for a period of three (3) years from the
date of disclosure of such COMPANY confidential information to CONSULTANT,
whichever is longer, disclose such confidential information to others or use
such confidential information for commercial benefit of CONSULTANT or others,
except however, that nothing in this CONSULTING AGREEMENT shall in any way
restrict the right of CONSULTANT to use, disclose, or otherwise deal with any
information that,

(A) was in the public domain before the SERVICES were performed;

(B) was known to the CONSULTANT before the SERVICES were performed as shown by
written record;

(C) was developed by CONSULTANT or on CONSULTANT’s behalf independently of the
information disclosed to CONSULTANT by the Company as shown by written record;

(D) is acquired by CONSULTANT from any person entitled to make disclosure to
CONSULTANT unless such person is under an obligation of confidentiality to
COMPANY which is known to CONSULTANT;

(E) becomes public knowledge without breach by CONSULTANT of any obligations of
confidence to COMPANY; or

(F) CONSULTANT is obligated to produce pursuant to an order of a court of
competent jurisdiction or a valid administration or Congressional subpoena,
provided that CONSULTANT promptly notifies COMPANY and cooperates reasonably
with COMPANY’s efforts to contest or limit the scope of such order.

In each case, confidential or proprietary information shall mean only such
information which, if disclosed in writing, is clearly marked or labeled as
being “confidential” or “proprietary” or, if disclosed orally, is confirmed to
CONSULTANT in writing by the COMPANY as being “confidential” or “proprietary”
within 10 business days of each such disclosure.

7. CONSULTANT represents that CONSULTANT is not a party to any existing
agreement which would prevent CONSULTANT entering into this CONSULTING
AGREEMENT.

8. This CONSULTING AGREEMENT contains the entire understanding of CONSULTANT and
COMPANY with respect to the matters contained herein.

9. Both the COMPANY and CONSULTANT acknowledge and agree that:

(A) All SERVICES hereunder will be rendered by CONSULTANT as an independent
contractor and this CONSULTING AGREEMENT does not create an employer-employee
relationship, and CONSULTANT shall have no rights to receive any employee
benefits, such as health and accident insurance, sick leave and vacation, as are
in effect generally for employees of COMPANY;

(B) CONSULTANT is entering into this Agreement in his individual capacity and
not as an employee or agent of HOSPITAL or Partners; and

 

2



--------------------------------------------------------------------------------

(C) Neither HOSPITAL nor Partners has any liability or obligation whatsoever
hereunder.

10. CONSULTANT will not originate any publicity, news release or other public
announcement, written or oral, relating to this CONSULTING AGREEMENT without
COMPANY’s prior written consent provided, however CONSULTANT may disclose his
status as a consultant for COMPANY for the purpose of complying with conflict of
interest disclosure requirements HOSPITAL and of any professional organization,
governmental, for profit or not-for-profit funding entity, or professional
journal. COMPANY may not use the name of the HOSPITAL, nor that of Partners, nor
any variation or adaptation thereof in any advertising, promotional or sales
literature, or other publicity without the prior written approval of HOSPITAL
and/or Partners, as applicable.

11. Either party shall have the right to terminate the CONSULTING AGREEMENT by
thirty (30) days prior written notice. In the event of termination by COMPANY,
COMPANY shall owe CONSULTANT for performance of SERVICES prior to termination.

12. The COMPANY shall indemnify, defend and hold harmless CONSULTANT and
CONSULTANT’S successors, heirs and assigns and HOSPITAL and its trustees,
employees and staff and their respective successors, heirs and assigns
(“Indemnitees”) against any liability, damage, loss or expense (including
reasonable attorneys’ fees and expenses of litigation) incurred by or imposed
upon the Indemnitees or any one of them in connection with any claims, suits,
actions, demands or judgments arising from the good faith performance of the
SERVICES by CONSULTANT.

13. This CONSULTING AGREEMENT shall be governed by the laws of the Commonwealth
of Massachusetts.

14. The obligations of the parties under paragraphs 4, 5, and 6 (for a period of
three (3) years), 11, 12 and 13 shall survive the termination or expiration of
this CONSULTING AGREEMENT.

Agreed to and Accepted:

 

CONSULTANT

/s/ Dennis Ausiello

NAME  

Dennis Ausiello

DATE  

April 16, 2012

EFFECTIVE DATE  

April 20, 2012

ALNYLAM PHARMACEUTICALS, INC. BY  

/s/ John Maraganore

NAME  

John Maraganore

DATE  

April 16, 2012

 

 

3



--------------------------------------------------------------------------------

SCHEDULE A

Scope of Services

CONSULTANT agrees to serve as a member of COMPANY’s Scientific Advisory Board
(“SAB”). CONSULTANT will make good faith efforts to attend and participate in
quarterly meetings of the SAB at Alnylam or such other place as Alnylam may
designate.

 

4